MORRIS, District Judge.
In his answer, the respondent in the rule moves that the issues of fact, raised by the petition praying that he be disbarred from practicing the profession of law in this court, be tried by a jury. He concedes that under the decision of Ex parte Wall, 107 U. S. 265, 2 S. Ct. 569, 27 L. Ed. 552, he is not entitled as a matter of right to trial by jury. His contention, rather, is that a court has a discretionary power to take the advisory verdict of a jury upon any issues of fact raised by the petition and answer. No ease is cited or found in which any issues of fact in a disbarment proceeding have been referred to a jury for its advice. The submission of any issues to a jury would, under any circumstances in proceedings of this character, apparently be an innovation and should not be lightly or incautiously introduced. Whether or not there may be some rare combinations of circumstances that would warrant such procedure, it is not necessary here to determine, for the pending petition is based upon an order of the Superior Court of the State of Delaware disbarring the respondent “from practicing the profession of law in the Superior Court of the State of Delaware and in the other courts of law, (other than the Court of Chancery), under the Constitution and laws of the State of Delaware.” The order to be made upon a petition so founded must be that which results from the application of the principles laid down by the Supreme Court in Selling v. Radford, 243 U. S. 46, 37 S. Ct. 377, 61 L. Ed. 585, Ann. Cas. 1917D, 569. In proceedings so governed, there are no issues suitable or proper for submission to a jury.
The motion must be denied.